Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species (iv), claims 1-5, 7, 10, and 13-22 in the reply filed on 11/08/2022 is acknowledged.

Specification
The amendment to the specification filed on 11/8/2022 is entered because the amendment does not introduce new matter.  The amended title of the invention is in sync with the election of the composition claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each claim recites the limitation "the outer layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Further, it is unclear as to whether the adhesive layer is the same or different than the outer layer.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 10, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0273407 to Goldberg (hereinafter “Goldberg”) further in view of US 2006/0264523 to Lee et al. (hereinafter “Lee”).
Goldberg discloses a footwear stiffener comprising a core layer and an adhesive layer provided on each surface of the core layer by co-extrusion (abstract, and paragraph 22). 
The core layer comprises a polyvinyl chloride polymer, a polyethylene terephathalate glycol (PETG), a PET or a copolyester (paragraph 15).  In particular, the core layer includes 40 to 90 wt% of recycled copolyester (paragraphs 16 and 17).  
Goldberg does not explicitly disclose that the core layer is a microcellular foam layer comprising a nitrogen gas. 
Lee, however, discloses a microcellular foam for shoes made of polyvinyl chloride, layered silicate and a foaming agent (abstract; and paragraphs 8 and 23).  
The layered silicate enables the formation of foam cells having superior mechanical properties even with low specific gravity by preventing escaping of the foaming agent during the foaming process.  The layered silicate also promotes the formation of the foam cells through the nucleating effect on the surface thereof (paragraph 22).  The layered silicate thus functions as a nucleating agent.  The content of the layered silicate is 0.01 to 10 parts by weight based on the weight of the polymer (paragraph 28).  This overlaps the claimed range. 
The foaming agent includes nitrogen gas in an amount of 0.01 to 10 parts by weight based on the weight of the foam layer (paragraphs 29-31). This overlaps the claimed range. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate in the core layer disclosed Goldberg a layered silicate and nitrogen gas as a physical foaming agent motivated by the desire to provide a lightweight footwear stiffener while obtaining a high foaming efficiency with a small amount of a foaming agent, a superior mechanical strength and an improved non-flammability. 
As to claim 2, Goldberg discloses that the core layer comprises a polyvinyl chloride polymer, a PETG, a PET or a copolyester (paragraph 15).  
As to claims 3, Goldberg discloses that a footwear stiffener comprises a core layer and an adhesive layer provided on each surface of the core layer by co-extrusion (abstract, and paragraph 22). 
As to claims 4 and 13, Goldberg discloses the adhesive layer comprises a low melting point polyurethane (paragraph 24). 
As to claims 5 and 17, Goldberg discloses that a footwear stiffener comprises 15% by weight of the adhesive layer and 95 % by weight of the core layer (paragraph 27, example 1). 
As to claims 7, 18, Goldberg discloses that the core layer includes 40 to 90 wt% of recycled copolyester and 3 to 10 wt% of a thermoplastic elastomer (paragraphs 16, 17 and 19).  
As to claims 10, 14-16, and 19-22, the combined teachings of Goldberg and Lee result in a microcellular foam core comprises 40 to 90 wt% of recycled copolyester, 3 to 10 wt% of a thermoplastic elastomer, 0.01 to 10 wt% of a layered silicate (nucleating agent) and 0.01 to 10 wt% of nitrogen gas.  The contents of the nucleating agent and nitrogen gas overlap the claimed ranges. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the contents of the nucleating agent and nitrogen gas will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the contents of the nucleating agent and nitrogen gas are critical or provide unexpected results. 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate in the core layer of Goldberg a layered silicate in an amount in the range as disclosed in Lee motivated by the desire to enable the formation of foam cells having superior mechanical properties even with low specific gravity by preventing escaping of the foaming agent during foaming process, and to promote the formation of the foam cells through the nucleating effect on the surface thereof.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add in the core layer of Goldberg a nitrogen gas in an amount as disclosed in Lee motivated by the desire to generate the foam cells while providing improved mechanical strength for the footwear stiffener.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Claims 1-5, 7, 13, 15-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg further in view of US 2021/0078276 to Baghdadi et al. (hereinafter “Baghdadi”).
Goldberg discloses a footwear stiffener comprising a core layer and an adhesive layer provided on each surface of the core layer by co-extrusion (abstract, and paragraph 22). 
The core layer comprises a polyvinyl chloride polymer, a PETG, a PET or a copolyester (paragraph 15).  In particular, the core layer includes 40 to 90 wt% of recycled copolyester (paragraphs 16 and 17).  
Goldberg does not explicitly disclose that the core layer is a microcellular foam layer comprising a nitrogen gas. 
Baghdadi, however, discloses an article for footwear comprises a first layer of a first thermoplastic composition and a second layer of a second thermoplastic composition disposed on the first layer (Aspect 193).  The first layer is a microcellular foam layer (Aspect 193).  The first thermoplastic composition comprises a thermoplastic copolyester composition.  The second thermoplastic composition comprises a hot-melt polyurethane adhesive (paragraph 195).  
The first layer comprises 0.5 wt% nitrogen gas (table 1) and 0.1 to 10 wt% of a nucleating agent (paragraph 247). 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate in the core layer disclosed Goldberg a nitrogen gas motivated by the desire to generate the foam cells, thereby providing a lightweight footwear stiffener. 
As to claim 2, Goldberg discloses that the core layer comprises a polyvinyl chloride polymer, a PETG, a PET or a copolyester (paragraph 15).  
As to claims 3, Goldberg discloses that a footwear stiffener comprises a core layer and an adhesive layer provided on each surface of the core layer by co-extrusion (abstract, and paragraph 22). 
As to claims 4 and 13, Goldberg discloses the adhesive layer comprises a low melting point polyurethane (paragraph 24). 
As to claims 5 and 17, Goldberg discloses that a footwear stiffener comprises 15% by weight of the adhesive layer and 95 % by weight of the core layer (paragraph 27, example 1). 
As to claims 7, 18, Goldberg discloses that the core layer includes 40 to 90 wt% of recycled copolyester and 3 to 10 wt% of a thermoplastic elastomer (paragraphs 16, 17 and 19).  
As to claims 15, 16, 20 and 21 the combined teachings of Goldberg and Baghdadi result in a microcellular foam core comprises 40 to 90 wt% of recycled copolyester, 3 to 10 wt% of a thermoplastic elastomer, 0.01 to 10 wt% of a layered silicate (nucleating agent) and 0.5 wt% of a nitrogen gas.  The content of the nucleating agent overlaps the claimed ranges. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the content of the nucleating agent will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the content of the nucleating agent is critical or provides unexpected results. 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate in the core layer of Goldberg a nucleating agent in an amount as disclosed in Baghdadi motivated by the desire to help lowering foam density, increasing the number of the foam cells and providing uniform foam cells.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788